          Case 2:18-cv-02447-PD Document 76 Filed 09/23/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DELAWARE RIVERKEEPER                          :
NETWORK, et al.,                              :
              Plaintiffs,                     :
                                              :
          v.                                  :      Civ. No. 18-2447
                                              :
SUNOCO PIPELINE L.P.,                         :
             Defendant.                       :

                                             ORDER

       AND NOW, this 23rd day of September, 2020, upon consideration of Defendant’s Motion

for Fees and Costs (Doc. No. 60), all related filings (Doc. Nos. 63–66), and all exhibits and

affidavits attached to the submissions, it is hereby ORDERED that Defendant’s Motion is

DENIED.

       The Motion of David Wood to intervene (Doc. No. 71) is DENIED as moot.

                                                                 AND IT IS SO ORDERED

                                                                  /s/ Paul S. Diamond
                                                                 _______________________

                                                                 Paul S. Diamond, J.
